DIXON, Judge.
The landowners appeal from the verdict and judgment of the jury in the trial of exceptions to the commissioners’ award in a condemnation case.
The landowners assert that the commissioners were improperly appointed because the land condemned was located in Calla-way County, Missouri, and the commissioners were all residents of Boone County, Missouri. Under the facts of this case, that issue need not be reached or decided.
The instant condemnation case involved land in both Callaway and Boone Counties, Missouri, the majority of the land being located in Callaway County. The commissioners appointed were residents of Boone County, Missouri. Prior to the filing of the commissioners’ report, these landowners were not represented. Subsequent to the filing of the commissioners’ report, counsel was employed and a motion attacking the validity of the appointment of commissioners was filed and in the alternative exceptions to the commissioners’ award were asserted. The trial court overruled the motion and set the exceptions for trial before a jury. The Highway Commission then paid into court the amount of the commissioners’ award, and these landowners withdrew their portion of the award subsequent to the trial court’s ruling on the motion attacking the commissioners’ appointment.
The Highway Commission contends, and that contention must be sustained, that the withdrawal of commissioners’ award from the registry of the court estops the landowners from asserting irregularities in the proceedings occurring prior to the withdrawal. Jackson County v. Hesterberg, 519 S.W.2d 537 (Mo.App.1975).
The judgment of the trial court is affirmed.
All concur.